EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Benjamin Tramm on 1/13/2022.
	The application has been amended as follow:
 				IN THE CLAIMS
 	Claim 44. (Currently Amended) A computer-readable storage medium storing instructions that when executed by a processor, cause the processor to:
 	provide a user interface screen simultaneously including both:
 		a navigation application content panel showing navigation information; and
 		a media content selection panel showing:
a currently playing card representing a currently playing media   content item and having a left side and a night side;
additional cards representing media content items that can be  selected for playback with a swipe touch input, wherein the additional cards include a first plurality of cards to the left side of the currently playing card and a second plurality of cards to the right side of the currently playing card; and
 	while providing the user interface screen, simultaneously include both the navigation application content panel and the media content selection panel, with the 
receive, over the media content selection panel, a swipe touch input that selects  one of the additional cards for playback;
 	play a media content item associated with the selected card; and
 	while playing the media content item, provide navigation information in the
 	navigation application content panel and displaying media playback information
 	in the media content selection panel.
Conclusion 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/HIEN L DUONG/Primary Examiner, Art Unit 2175